internal_revenue_service number info release date cor-124302-01 date uilc 468b the honorable wayne allard united_states senate washington d c dear senator allard commissioner rossotti has asked me to respond to your request dated date that the treasury_department and the internal_revenue_service include in its priority guidance plan for finalization of proposed_regulations regarding qualified settlement funds qsfs and certain other funds trusts and escrow accounts qsfs and similar funds are governed by sec_468b of the internal_revenue_code we adopted final regulations concerning qsfs in in we proposed_regulations under sec_468b to amend the final qsf regulations and to address the current taxation of certain other escrow accounts i am pleased to tell you the treasury_department announced on date that it placed finalizing the proposed sec_468b regulations on its priority guidance plan for treasury and the irs anticipate finalizing these regulations by date i hope this information is helpful please call ms marilyn e brookens identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
